Whittemore, J.
The judge in the Superior Court, acting under Gr. L. c. 123A, found that the defendant is a sexually dangerous person and ordered him committed to the treatment center for such persons (the center) for the in*149determinate statutory period of one day to life. Ibid. § 6. Except for the points discussed below, this case is like Commonwealth v. Dagle, 345 Mass. 539, which disposes of the defendant’s exceptions in respect of constitutional issues.
It was not error to decline to rule that the “failure of the examining doctors to have both supervised the period of examination and diagnosis is fatal to the validity of this proceeding . . .The statute requires only that the “examination and diagnosis” be “under the supervision of not less than two psychiatrists.” This does not require that the psychiatrists be on the permanent staff. The evidence shows that the statutory purpose was fully met by the procedures adopted. Each of the two psychiatrists went to the center several times a week and laid out “a program for the subject which they then recommend [ed] to . . . [the director of psychiatry at the center] or suggest [ed] at staff conferences. ” “ They were free to supervise in terms of requesting that psychological tests be done.” One of the psychiatrists testified that he had considered the defendant’s record and the opinions of the staff and had interviewed the defendant once. The other psychiatrist testified that he had interviewed the defendant on three occasions, had examined his record, and had considered the opinions of the staff. The director of psychiatry testified that persons committed for diagnosis are “seen by the senior [staff] psychiatrist, ... by one social worker, . . . by a psychologist, . . . by . . . [the director’s] administrative assistant, . . . almost always . . . by . . . [the director] . . . [as well as] by the two committing psychiatrists, and ... by the chief of the security force, so that at a staff conference we may have a convergence of all opinions.”
It is inconsequential that, as the director of psychiatry testified, the “degree of supervision actually required in order to fill the need of the examination and diagnosis is extremely modest,” and that one of the psychiatrists testified that “he did not supervise the examination and diagnosis period of sixty days . . ..” If this means that in the particular case the latter did not lay out a program, it does *150not follow that the examination and diagnosis were not under his supervision to the full extent necessary to enable him to make the report which the statute contemplates.
There is nothing in the contention that the written report of the psychiatrists is defective because it omits the recommendation called for by § 6, which both made orally in the course of their testimony, that is, that the defendant be committed to the center.

Exceptions overruled.